Exhibit 10.106





THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [***]
SECOND AMENDMENT TO LEASE
This Second Amendment to Lease (“Second Amendment”) is made and entered into as
of February 23, 2010, by and between KILROY REALTY, L.P., a Delaware limited
partnership (“Landlord”), and INTUIT INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
A.    Landlord and Tenant entered into that certain Office Lease dated as of
March 28, 2005 (the “Office Lease”), as amended by that certain First Amendment
to Lease dated as of March 31, 2006 (the “First Amendment”) (the Office Lease
and the First Amendment are, collectively, the “Lease”), whereby Landlord leases
to Tenant and Tenant leases from Landlord all of the 465,812 rentable square
feet of space comprising the entire rentable areas of “Building 1” (which is
comprised of 103,979 rentable square feet) “Building 2” (which is comprised of
130,243 rentable square feet), “Building 3” (which is comprised of 130,354
rentable square feet), and “Building 4” (which is comprised of 101,236 rentable
square feet), as those terms are defined in the Lease (collectively, the
“Premises”), respectively located and addressed at 7525, 7535, 7545, and 7555
Torrey Santa Fe Road, San Diego, California. The Premises and related
improvements constitute that certain office building project commonly known as
“Santa Fe Summit” (the “Project”).
B.    Landlord and Tenant hereby acknowledge and agree that, in accordance with
the Lease, the primary construction of the Premises by Landlord was timely
completed, the “Project Costs” (as that term is redefined in Section 4.3 of the
First Amendment to include the “B4 Project Costs” (as that term is defined in
Section 1.4.2.2 of the Office Lease)) have been determined and verified, and the
resulting Term and Base Rent have now been determined. The parties desire to
document the foregoing and correspondingly amend the Lease on such terms and
conditions as hereinafter provided.
A G R E E M E N T
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows.
1.Terms. All undefined terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless otherwise expressly
provided in this Second Amendment.
2.    Commencement Dates. Landlord and Tenant hereby acknowledge and agree that,
with respect to Building 1, Building 2, and Building 3 only, the “Lease
Commencement Date” and the “Rent Commencement Date” (as those terms are defined
in Sections 2.1.1 and 3.1.2 of the Office Lease, respectively) occurred on
September 1, 2007 (the “Project Commencement Date”).

708841.03/SD
K4064-079/3-20-09/mlr/pjr
1
KILROY REALTY
Santa Fe Summit
[Intuit Inc.]




--------------------------------------------------------------------------------




The parties further acknowledge and agree that, with respect to Building 4 only,
the “B4 Commencement Date” (as that term is defined in Section 1.4.4 of the
Office Lease and Section 2 of the First Amendment) occurred on September 29,
2007.
3.    Tenant’s Audit of Landlord’s Project Costs. Landlord and Tenant hereby
acknowledge and agree that, following the Rent Commencement Dates, Landlord
timely submitted to Tenant Landlord’s final determination of the Project Costs,
and that, thereafter, in accordance with Section 3.1.5 of the Office Lease, as
amended by Section 4.3 of the First Amendment, Tenant elected to audit the
Project Costs. The parties further acknowledge and agree that, in connection
with the foregoing, (i) Tenant selected, with Landlord’s concurrence, CCM
Consulting Group as the “Project Costs Accountant” (as that term is defined in
Section 3.1.5 of the Office Lease); (ii) as noted above, Landlord delivered to
Tenant and to the Project Costs Accountant Landlord’s final determination of
Project Costs; (iii) Landlord made available to the Project Costs Accountant,
for its review, all invoices, financial records, and similar data and
information substantiating Landlord’s determination of the Project Costs; and
(iv) the Project Costs Accountant conducted an audit of the Project Costs and
determined that the actual Project Costs were equal to Landlord’s final
determination of Project Costs; provided, however, that while certain “Pending
Accruals” (as that term is defined hereinbelow) were determined to be
appropriate inclusions in Project Costs, the parties decided that, rather than
include the entirety of the Pending Accruals in the initial determination of
Project Costs, the Pending Accruals should alternatively be included in the
Project Costs when, and only to the extent, actually incurred by Landlord, a
treatment necessitating future reconciliations (as more particularly provided
for in Section 6, below). Therefore, excepting only the Pending Accruals
remaining as of June 18, 2008, the parties hereby confirm the initial adoption
of Landlord’s determination of the Project Costs in the amount of [***] Dollars
($[***]). The parties acknowledge and agree that, pursuant to the terms of the
Lease, Landlord will be making future expenditures (the “Pending Accruals”) to
complete those certain Project Cost improvements more particularly identified on
Exhibit A, at the corresponding estimated costs, also set forth in Exhibit A,
and hereinafter referenced as the “Determined Project Cost Accruals”, which
Pending Accruals shall, when actually incurred by Landlord, trigger further
reconciliations of Project Costs.
4.    Interim Reconciliation. Subsequent to June 19, 2008, and prior to
September 1, 2008 (i.e., the first anniversary of the Project Commencement
Date), Landlord expended that portion of the Pending Accruals (the “Interim
Expenditure”) more particularly identified on Exhibit B, attached hereto and
made a part hereof. Landlord and Tenant hereby acknowledge and agree that, as
identified above, such Interim Expenditure has now been reconciled into the
Project Costs as of September 1, 2008, the resulting recalculation of Base Rent
has been made effective as of September 1, 2008 (as set forth in Section 5,
below).
5.    Base Rent. The parties hereby acknowledge and agree that, pursuant to the
terms of the Lease, the schedule of Base Rent due and owing for the Premises
commencing on January 1, 2009 is hereby adjusted to reflect the addition of the
Interim Expenditure, such that the Base Rent due and payable for the Premises on
and following January 1, 2009 shall be as set forth on Exhibit C, attached
hereto and made a part hereof. The monthly Base Rent set forth on Exhibit C was
calculated, with respect to Buildings 1, 2, and 3, in accordance with Section
3.1.2 of the Office Lease, and with respect to Building 4, in accordance with
Section 4.1 of the First Amendment.

708841.03/SD
K4064-079/3-20-09/mlr/pjr
2
KILROY REALTY
Santa Fe Summit
[Intuit Inc.]




--------------------------------------------------------------------------------




6.    Future Reconciliation of Costs. Landlord and Tenant hereby acknowledge and
agree that, notwithstanding anything to the contrary set forth in the Lease or
in this Second Amendment, (i) subsequent to the execution of this Second
Amendment, it is anticipated that Landlord will be completing additional
components of the Determined Project Cost Accruals and incurring the
corresponding cost of the Pending Accruals, and (ii) upon the same being
actually incurred by Landlord, such Pending Accruals will ultimately become part
of the Project Costs for the purpose of determining Base Rent in accordance with
the Lease. Until Landlord determines that there are to be no further Pending
Accruals, on each anniversary of the Project Commencement Date (or other
reasonable times) that occurs during the Term, the parties will, by amendment of
the Lease or by other written agreement, further reconcile the Project Costs in
a manner materially consistent with that identified in Section 4, above, to
determine the applicable reconciliation payment and restate the schedule of Base
Rent, which shall thereafter apply to the remainder of the Lease Term.
7.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment except The Staubach Company and Colliers
International (the “Brokers”), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Second
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than the Brokers.
The terms of this Section 7 shall survive the expiration or earlier termination
of this Second Amendment.
8.    No Further Modification. Except as specifically set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease and the terms and conditions of this Second Amendment,
the terms and conditions of this Second Amendment shall prevail.
[Signature page immediately follows.]

708841.03/SD
K4064-079/3-20-09/mlr/pjr
3
KILROY REALTY
Santa Fe Summit
[Intuit Inc.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed on the day and date first above written,
“LANDLORD”:
KILROY REALTY, L.P.,
a Delaware limited partnership
By:
Kilroy Realty Corporation,
a Maryland corporation,
General Partner



By:     /s/ Jeffery C. Hawken            
Its:    Executive Vice President    
        Chief Operating Officer    
By:    /s/ John T. Fucci            
Its:    Sr. Vice President         
        Asset Management        


“TENANT”:
INTUIT INC.,
a Delaware corporation


By:    /s/ Michael C. Gulasch        
Its:    Manager, Real Estate        

By:    /s/ Joaquin Portugal            
Its:    Manager, Finance        





708841.03/SD
K4064-079/3-20-09/mlr/pjr
4
KILROY REALTY
Santa Fe Summit
[Intuit Inc.]




--------------------------------------------------------------------------------




EXHIBIT A
PENDING ACCRUALS




 

 

 
Cost Code Description
[A]
DETERMINED
11/29/2007
Accrual
[B]
Net Costs
to Date
5/31/2008
[C]
NPV of Accruals
Spent as of
5/31/2008
[D] = [A-B]
Remaining Est.
Accrual Balance
5/31/2008
Accruals for Estimated Incurred Project Costs
 
 
 
 
30-30-01-010 Construction Period Property Tax [1]
10-40-04-095 Savings by Design Refunds
110,000.00
(98,426.00)


–
(98,426.00)
–
(96,430.54)
–
–
Accruals to and 2014.1420 and 1060.0001:
11,574.00
(98,426.000)
(96,430.540)
–


Accruals for Potential Future Project Costs
 
 
 
 
10-20-02-060 CLTA/ALTA Survey
10-30-01-040 Graphics/Signage Consultant
10-30-01-075 Testing & Inspection
10-30-01-150 Misc. Consultant (Legal)
10-30-02-025 Blueprints & Reprographics
10-40-05-010 City Land Development Services
10-40-05-055 Misc. Development Fees
10-50-01-013 Offsite Improvements
10-50-01-013 Offsite Improvements
10-50-01-013 Offsite Improvements
10-50-01-150 Misc. Direct Costs


25,000.00
8,000.00
15,000.00
25,000.00
5,000.00
50,000.00
10,000.00
50,000.00
85,000.00
135,000.00
100,000.00
–
3,633.45
–
19,502.68
635.03
8,000.00
5,892.18
–
1,946.00
–
13,934.00
–
3,615.92
–
18,895.97
619.89
8,000.00
5,426.69
–
1,894.08
–
13,748.39
25,000.00
4,366.55
15,000.00
5,497.32
4,364.97
42,000.00
4,107.82
50,000.00
83,054.00
135,000.00
86,066.00
Accruals to 1419.0001:
508,000.00
53,543.34
52,200.94
454,456.66
TOTALS:
519,574.00
(44,882.660)
(44,229.600)
454,456.66



[1]    In June 2008, Kilroy confirmed with the County of San Diego that there
will be no construction period supplemental property tax assessment; therefore,
this amount is no longer reflected as an outstanding accrual item.



















708841.03/SD
K4064-079/3-20-09/mlr/pjr
EXHIBIT A
1
KILROY REALTY
Santa Fe Summit
[Intuit Inc.]




--------------------------------------------------------------------------------




EXHIBIT B

INTERIM EXPENDITURE




 

 
Cost Code Description
Beginning
Accrual Balance
5/31/2008
Net Costs
6/1/2008 thru
9/1/2008
Remaining
Accrual Balance
9/1/2008
 
 
 
 
Accruals for Estimated Incurred Project Costs
 
 
 
30-30-01-010 Construction Period Property Tax
10-40-04-095 Savings by Design Refunds


–


–
–


–
–


–
Accruals to and 2014.1420 and 1060.0001:


–
–
–
Accruals for Potential Future Project Costs
 
 
 
10-20-02-060 CLTA/ALTA Survey
10-30-01-040 Graphics/Signage Consultant
10-30-01-075 Testing & Inspection
10-30-01-150 Misc. Consultant (Legal)
10-30-02-025 Blueprints & Reprographics
10-40-05-010 City Land Development Services
10-40-05-055 Misc. Development Fees
10-50-01-013 Offsite Improvements
10-50-01-013 Offsite Improvements
10-50-01-013 Offsite Improvements
10-50-01-150 Misc. Direct Costs


25,000.00
4,366.55
15,000.00
5,497.32
4,364.97
42,000.00
4,107.82
50,000.00
83,054.00
135,000.00
86,066.00
–
–
–
1,095.00
–
–
–
–
–
–
–
25,000.00
4,366.55
15,000.00
4,402.32
4,364.97
42,000.00
4,107.82
50,000.00
83,054.00
135,000.00
86,066.00
Accruals to 1419.0001:
454,456.66
1,095.00
453,361.66
TOTALS:
454,456.66
1,095.00
453,361.66


















708841.03/SD
K4064-079/3-20-09/mlr/pjr
EXHIBIT B
1
KILROY REALTY
Santa Fe Summit
[Intuit Inc.]




--------------------------------------------------------------------------------




EXHIBIT C

BASE RENT


For the Period of June 2008 – January 2009 (based on 9/1/08 reconciliation)
 
Initial Determination of
Project Costs
Interim Determination of Project Cost and Resultant Rent (based on the NPV of
actual accruals incurred as
of 5/31/08)
Updated Determination of Project Costs and Resultant Rent (inclusive of actual
accruals incurred from 6/1/08 to 9/1/08)


Determined Project Cost without Accruals
Included Project Cost Accruals
Total Project Cost for Rent Calculation
Total Rent Payment
$[***]
$519,547
$[***]
$[***]
($44,230)
$[***]
$[***]
$[***]
$1,095
$[***]
$[***]


Total Underpayment of Rent for Period of June 2008 to January 2009


$54


 
For the Period of February 2009 and Onward:
 
 
 
Total Rent Excluding Project
Cost Accruals
 
Determined Project Cost without Actual Accruals
Included Project Cost Accruals
Total Project Cost for Rent Calculation
$[***]
$1,095
$[***]
 
Total Rent Payment per Month
$[***]
 
Total Rent Payment
Underpayment of rent for period of June 2008 to January 2009
$[***]
$54
 
February 2009 Rent Payment
$[***]
 
 




































708841.03/SD
K4064-079/3-20-09/mlr/pjr
EXHIBIT C
1
KILROY REALTY
Santa Fe Summit
[Intuit Inc.]


